Appeal from a judgment of the Supreme Court (Lynch, J.), entered September 2, 2008 in Albany County, which dismissed petitioner’s .application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole rendered in March 2007 which denied his request for parole release and *1413ordered him held for an additional 24 months. The Attorney-General has advised that petitioner reappeared before the Board in December 2008 and, thus, the instant appeal must be dismissed as moot (see Matter of Lebron v Travis, 47 AD3d 1142 [2008], lv denied 10 NY3d 707 [2008]; Matter of Kalwasinski v New York State Div. of Parole, 36 AD3d 1200 [2007], lv denied 8 NY3d 811 [2007]).
Cardona, P.J., Mercure, Spain, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.